 Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 1 of 10 PageID #: 111




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

ELRODA SHAYAYA THOMPSON,

                      Petitioner,

              v.                                         Civil Action No. 5:20-CV-78
                                                         Judge Bailey

R. HUDGINS, Warden,

                      Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled maffer came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge James P. Mazzone [Doc. 13]. Pursuant

to this Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for

submission of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone

filed his R&Ron January27, 2021 ,wherein he recommends the Petition forhabeas Corpus

Pursuantto 28 U.S.C. § 2241 [Doc. 1] be denied and dismissed without prejudice for lack of

jurisdiction. For the reasons that follow, this Court will adopt the R&R.

                                    I. BACKGROUND

       Petitioner is a federal inmate housed at FCI Gilmer and is challenging the validity of

his conviction from the Middle District of North Carolina.’ On December17, 2012, a grand

jury returned an indictment against petitioner charging him with one count of possession of a


       ‘Unless otherwise noted, the background information in this section is taken from the
Petitioner’s criminal docket available on PACER. See United States v. Thompson, 1:12-
CR-00434-CCE-1 (M.D. N.C.).

                                              1
 Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 2 of 10 PageID #: 112




firearm by a convicted felon. On May 31, 2013, petitioner plead guilty pursuant to a plea

agreement and reserved his right to appeal the court’s denial of his motion to dismiss.

Because he had three prior North Carolina second-degree burglary convictions, the Pie-

Sentence Report concluded that he was subject to the 1 5-yearstatutoryminimum sentence

required bythe Armed Career Criminal Act (“ACCA”). Petitionerobjected by contesting that

he did not qualify as an Armed Career Criminal because two of the burglaries were not

separate offenses. Ultimately, the courtfound that the burglaries were separate offenses, and

it sentenced petitionerto the statutory mandatory minimum term of imprisonment applicable

under the ACCA, which was 180 months.

       On October 1, 2014, the Fourth Circuit affirmed the sentence, agreeing that the prior

burglaries were separate offenses. See Thompson v. United States, 584 F. App’x 101

104—05 (4th Cir. 2014) (per curiam), cert. denied, 135 S.Ct. 1515 (2015).

       On May 4, 2016, petitioner filed a Motion to Vacate, Set Aside or Correct Sentence

Pursuantto 28 U.S.C. § 2255, which was denied. Later, the Fourth Circuit denied a certificate

of appealability and dismissed petitioner’s appeal.

       In his petition before this Court, petitioner requests that this Court vacate his conviction

and sentence. In support of his request, petitioner relies on the recent decision in Rehafl v.

United States, 139 S.Ct. 2191(2019). More specifically, petitioner argues that pursuant to

Rehail, the Government must showthat he knew he possessed the firearm and belonged to

the relevant category of persons barred from possessing a firearm. He expounds upon this

argument by suggesting that once completing probation or parole, if a person is not told in




                                                2
Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 3 of 10 PageID #: 113




writing or orally that he or she is barred from possessing a firearm for life, then the question

of status looms large per Rehall.2

                                  II. STANDARD OF REVIEW

         Pursuant to 28 U.S.C.   § 636(b)(1 )(c), this Court is required to make ads novo review
of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1965). Nor is

this Court required to conduct a de novo review when the party makes only general and

conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44,47(4th Cir

1982).

         In addition, failure to file timely objections constitutes a waiver of de novo review and

the rightto appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d

1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 R2d 91, 94(4th Cir. 1984).

Pro se filings must be liberally construed and held to a less stringent standard than those

drafted by licensed attorneys, however, courts are not required to create objections where




        2As noted bythe Magistrate Judge, petitionerhasa motion pending before the Fourth
Circuit for leave to file a second or successive § 2255 to challenge his conviction under
Rehaif. See Case. No. 20-296. According to the Fourth Circuit docket, that matter was
placed in abeyance on July 16,2020, pending a decision in Case No. 19-373. In turn, Case
No. 19-373 has been placed in abeyance pending issuance of the mandate in United States
v. Gary, Case No. 18-4578, which is currently pending on a writ of certiorari in the Supreme
Court of the United States.

                                                3
 Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 4 of 10 PageID #: 114




none exist. Haines v. Kerner, 404 U.S. 519,520(1972); Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1971).

         Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt, pursuant to 28 U.S.C.   § 636(b)(1 ) and Rule 72(b)(2) of the Federal Rules of
Civil Procedure. Petitionertimelyfiled his Objections to the R&R [Doc. 15] on February 10,

2021. Accordingly, this Courtwill reviewthe portions of the R&Rto which objection was filed

under a de novo standard of review. The remainder of the R&R will be reviewed for clear

error.

                                    Ill. APPLICABLE LAW

         28 U.S.C.   § 2241 and 2255 each create a mechanism by which a federal prisoner
may challenge his or her incarceration. However, the two sections are not interchangeable.

Prisoners seeking to challenge the validity of their convictions ortheirsentences are required

to proceed under § 2555 in the district of the court of conviction. Rice v. Rivera, 617 F.3d

802, 807 (4th Cir. 2000); In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997).

         Under   § 2255, a prisoner may move the sentencing court “to vacate, set aside or
correct” his sentence if he claims it “was imposed in violation of the Constitution or laws of the

United States, orthatthe courtwaswithout jurisdiction to impose such sentence, orthatthe

sentence was in excess of the maximum authorized bylaw, or is otherwise subject to collateral

attack.” 28 U.S.C.    § 2255(a). Second or successive petitions pursuant to § 2255 must be
certified by the appropriate court of appeals. 28 U.S.C.    § 2255(h). Courts of appeals grant
such request only if newly discovered evidence establishes “by a clear and convincing

evidence that no reasonable factflnderwould have found the movant guil’ orthat a previously

                                                4
 Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 5 of 10 PageID #: 115




unavailable “new rule of constitutionaT law’ has been made retroactive to cases on collateral

review by the Supreme Court.” Id.

       On the other hand, a petition forwrit of habeas corpus pursuantto § 2241 is intended

to address the execution of a sentence, ratherthan its validity, and is to be filed in the district

where the prisoner is incarcerated. Examples of an appropriate use of              §   2241 include

“actions challenging the computation of parole, computation of good time orjail credits, prison

disciplinary actions, or imprisonment allegedly beyond the expiration of a sentence.”

Anderson v. Pettiford, 2007 WL 15777676 (D. S.C. May 31, 2007) (internal citations

omitted).

       While the terms of      §   2255 expressly prohibit prisoners from challenging their

convictions and sentences through a habeas corpus petition under              §   2241, in limited

circumstances, when a     § 2255 is an “inadequate or ineffective remedy,” § 2255’s savings
clause permits petitioners to bring a collateral attack pursuant to § 2241. In re Vial, 115 F.3d

at 1194, n.5; In re Jones, 226 F.328, 333(4th Cir. 2000). However, “[i]t is beyond question

that § 2255 is not inadequate or ineffective merely because an individual is unable to obtain

relief under that provision,” including because of a procedural bar. Id.

       A petitioner bears the burden of demonstrating that the § 2255 remedy is “inadequate

or ineffective,” and the standard is an exacting one. The Fourth Circuit has announced two

tests forevaluating whethera petitioner’s claim satisfied the § 2255(e) savings clause. Which

test is to be applied depends on whether the petitioner is challenging the legality of his

conviction or the legality of his sentence. See United States v. Wheeler, 88 F.3d 416, 428

(4th Cir. 2016); In re Jones, 226 F.328 at 333—34. When a petitioner is challenging the

                                                5
 Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 6 of 10 PageID #: 116




legality of his conviction,   § 2255 is deemed to be “inadequate or ineffective” only when all
three of the following conditions are satisfied:

       (1) atthe time ofthe conviction, the settled law of this Circuitorofthe Supreme
       Court established the legality of the conviction; (2) subsequentto the prisoner’s
       direct appeal and first section 2255 motion, the substantive law changed such
       that the conduct of which the prisoner was convicted is deemed not to be
       criminal; and (3) the prisoner cannot satisfy the gate-keeping provisions of
       section 2255 because the new rule is not one of constitutional law.

Id.

       When a petitioner is challenging the legality of his sentence, § 2255 is deemed to be

“inadequate or ineffective” only when all four of the following conditions are satisfied:

       (1) at the time of sentencing, settled law of this circuit or the Supreme Court
       established the legality of the sentence; (2) subsequentto the prisoner’s direct
       appeal and first § 2255 motion, the aforementioned settled substantive law
       changed and was deemed to apply retroactively on collateral review; (3) the
       prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
       second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an errorsufficiently grave to be deemed a fundamental
       defect.

Wheeler, 886 F.3d at 429. The Fourth Circuit has specified that a change of substantive law

within the Circuit, not solely in the Supreme Court of the United States, would be enough to

satisfy the second prong of the four-part test established in Wheeler. Id.

       Because the requirements of the savings clause are jurisdictional, a § 2241 petitioner

relying on the § 2255(e) savings clause must satisfythe Jones test (if challenging the legality

of his conviction) orthe Wheelertest (if challenging the legalityof his sentence) forthe court

to have subject-matterjurisdiction to evaluate the merits of petitioner’s claims. Id. at 423—26.




                                                6
 Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 7 of 10 PageID #: 117




                                       IV. DISCUSSION

       Petitionerargues that in the wake of the Supreme Court of the United States decision

in Rehaif, he is actually innocent with respect to his conviction under 18 U.S.C.       § 922(g).
Specifically,   § 922(g) provides that “it shall be unlawful for certain individuals to posses
firearms. The provision lists nine categories of individuals subject to the prohibition, including

felons... A separate provision, § 924(a)(2), adds that anyone who knowThglyviolates the first

provision shall be fined or imprisoned for up to ten years.” Rehaif, 139 S.Ct. at 2194.

       In Rehaif, the Supreme Court of the United States held that the word knowingly

applies both to the defendant’s conduct and to the defendant’s status. To convict the

defendant, the Government therefore must show that the defendant knew he possessed a

firearm and also that he knew he had the relevant status when he possessed it.” Rehaif, 139

S.Ct. at 2194. While not specifically enumerated by petitioner here, this Court agrees with

Magistrate Judge Mazzone’s conclusion that petitioner is essentially arguing that he was not

aware of his status as a prohibited person, nor was the status requirement explained to him

prior to the imposition of sentencing.

       As explained above, this Court may not entertain petitioner’s § 2241 petition unless

petitioner can satisfy the conditions adopted in Jones or Wheeler See Asar v. Travis,

2020 WL 1099391, at*5 (D. S.C. Feb.10, 2010) (“To triggerthe savings clause of 2255(e)

and proceed under 2241, the petitioner must meetthe savings clause test as contemplated

in United States v. Wheeler or In re Jones”).

       Because petitionerattacks the validity of his conviction, this Court will examine whether

he has met all the requirements articulated in Jones. This Court agrees with Magistrate

                                                7
Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 8 of 10 PageID #: 118




Judge Mazzone’s finding that petitioner has met the first requirement. Settled law of the

Fourth Circuit orthe Supreme Court of the United States at the time of petitioner’s sentencing

established the legality of his conviction and sentence. See Jones, 328 F.3d at 333—34.

Moreover, the Fourth Circuit has explained that Rehaifabrogated phorcircuit precedent. See

United States v. Lockhart, 947 F.3d 187, 196 (4th Cir. 2020) (citing United States v.

Langley, 62 F.3d 602 (4th Cir. 1995)).

       Similarly, Magistrate Judge Mazzone properly concluded that petitioner satisfies the

third condition because Rehaifwas a decision involving statutory interpretation rather than

constitutional law. See In re Wright, 942 F.3d 1063, 1064—65(11th Cir. 2009) (per curiam)

(Rehaifv. United States did not announce a new rule of constitutional law but ratherclarified

the requirements for prosecuting an individual under 18 U.S.C.     §   922(g) and 924(a)(2).”).

       As articulated by Magistrate Judge Mazzone, however, petitioner cannot satisfy the

second condition under Jones because Rehaif did not change substantive law. This is so

because the conduct for which petitioner was convicted is still illegal. See Asar v. Travis,

2020 WL 3843638 (D. S.C. July 8,2020) (finding that being a felon in possession of a firearm

remains a valid criminal offense); Erby v. Brekon, 2020 WL 1443154, at* 7 (W.D. Va. Mar.

4, 2020) (citing cases); Hoffman v. Brekon, 2020 WL 929589, at *9 (W.D. Va. Feb. 26,

2020) (same); Swindle v. Hudgins, 2020 WL 469660, at *2 (N.D. W.Va. Jan. 29, 2020)

(Bailey, J.) (“Here, the crimes for which petitioner was convicted remain criminal offenses;

accordingly, he cannot satisfy the second prong of Jones.”); Moss v. Dobbs, 2019 WL

7284989, at 9 (D. S.C. Sept. 23, 2019) (“[flhe savings clause test in Jones requires that



                                              8
Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 9 of 10 PageID #: 119




subsequent to a prisoner’s direct appeal and first § 2255 motion, the substantive law changed

such that the conduct of which the prisonerwas convicted is deemed not be criminal. Here,

no such change occurred.”). Moreover, this Court notes:

       [nleitherthe Supreme Court northe Fourth Circuit has made Rehaifretroactive

       to cases on collateral review. Until such time, the Petitioner is not entitled to the

       relief he seeks. See United States v. Sanders, 247 F.3d 139, 146 (4th Cir.

       2001) (stating that a § 2255 petitionerwas not entitled to relief underApprendi

       because that case was not retroactively applicable to cases on collateral

       review).

Cherry v. United States, 2020 WL 6460921, at I (E.D. Va. Nov. 4, 2020).

       Petitionerfiled objections on February 10,2021. See [Doc. 15]. Although framed as

two separate objections, he presents one argument: that he can meet the second prong of

Jones because although the conduct of which he was charged remains a criminal offense,

the way itwas charged and procured, is no longerconsidered a crime because the indictment

against petitioner lacked essential elements. [Id.]. Petitioner contends that, given the holding

in Rehaif, the indictment in his case does not charge any crime. [Id.]. A de nrnv review of

Magistrate Judge Mazzone’s R&R and the grounds in support of petitioner’s objections leads

this Court to conclude that petitioner has failed to demonstrate satisfaction of the       § 2255
savings clause forthe reasons contained in the R&R and herein. Accordingly, petitioner’s

objections are overruled.




                                                9
Case 5:20-cv-00078-JPB Document 16 Filed 03/08/21 Page 10 of 10 PageID #: 120




                                         V. CONCLUSION

        Upon careful review of the above, it is the opinion of this Court that the Report and

 Recommendation [Doc. 13] should be, and is, hereby ORDERED ADOPTED for the

 reasons more fully stated in the report and herein. Accordingly, petitioner’s objections

 IDoc. 15] are OVERRULED. This Court ORDERS that the             §   2241 petition [Doc. 1] be

 DENIED and DISMISSED WITHOUT PREJUDICE FOR LACK OF JURISDICTION. This

 Courtfurther DIRECTS the Clerk to enterjudgment in favorof the respondent and to STRIKE

 this case from the active docket of this Court.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Order to any counsel of record and to

 mail a copy to the pro se petitioner.

        DATED: March    8, 2020.

                                                   JOHN PRESTON BAILEY
                                                   UNITED STATES DISTRICT JUDGE




                                              10
